I have the great honour to convey the warm greetings of His Majesty the Sultan and Yang Di Pertuan of Negara Brunei Darussalam to the General Assembly.
We congratulate Mr. Miroslav Lajčák on his assumption of the presidency of the Assembly at this session. We also thank His Excellency Mr. Peter Thomson, who presided over the Assembly with such dedication during the past year. I also wish to send my warm wishes to our Secretary-General, His Excellency Mr. António Guterres, and to praise him for his vision for strengthening our Organization.
Two years ago, Brunei Darussalam proudly joined everyone in embarking on an extended journey to achieve a global set of ambitious goals for sustainable development. For us, that moment was meaningful. It signified our Organization’s relentless efforts to bring development and prosperity to all countries, regardless of their size and status in the world. It also showed us what unity can accomplish.
Our theme sums up who it is we are acting for — it is our people. It is therefore important to ensure that we fulfil our promise to them. It is a promise of a future where their hopes and dreams for better livelihoods can be realized. That will require our long-term commitment and significant investment.
In Brunei Darussalam, this means more than just building infrastructure or providing for basic needs. It also means raising decent people, people who care for their society and are committed to their country’s development and future. That calls for an inclusive approach, with a priority of focusing on youth development. In today’s increasingly competitive environment, Brunei Darussalam firmly believes that quality education is the key to building a new generation of highly skilled, innovative and confident young people.
According to the International Labour Organization, more than 291 million people around the world are estimated to be unemployed this year. Creating job opportunities, especially for our young people, will therefore be crucial to raising their standard of living. In Brunei Darussalam, we are continuing our efforts to diversify our economy and advocate free trade bilaterally and regionally, with the aim of achieving a dynamic and sustainable economy.
While pursuing economic progress, we should be mindful of the correlation between human activities and climate change. That is where the Paris Agreement on Climate Change can galvanize our collective actions to bequeath a cleaner, healthier, safer and more sustainable planet to our future generations. Brunei Darussalam will continue to do what it can to contribute positively towards that end. To reduce greenhouse gas emissions, we are promoting efficiency in energy consumption and gradually deploying renewable energies. At the same time, conserving our forests is a high priority, and that complements our multilateral efforts, including the Heart of Borneo initiative and, recently, the Queen’s Commonwealth Canopy. All in all, it is about educating our people to care for and protect our planet. And strengthening global efforts in that area is also important.
For human and economic development to thrive, regional and international peace and security are crucial. That is the basic foundation of the success of Association of Southeast Asian Nations (ASEAN) as it celebrates its fiftieth anniversary this year. So, for the continued progress of South-East Asia and the region at large, it is the responsibility of all concerned to ensure a stable, safe and secure environment, one that is free of conflict, war or the threat of war. We also strive for stronger engagement through confidence-building, preventive diplomacy and conflict resolution through peaceful means. It is through such efforts and close cooperation among ourselves and with our external partners that ASEAN hopes to further contribute to global peace and development.
ASEAN’s achievements over the past 50 years in ensuring regional peace and security have enabled Brunei Darussalam to pursue its development objectives in a peaceful and harmonious environment. We are pleased that our country has consistently achieved very high ranking in the Human Development Index of the United Nations Development Programme.
As the well-being of our people continues to be central to the nation, we are mindful of the negative impact of security threats, particularly with regard to our work to ensure a sustainable world. Like many others, we are concerned about the constant threats of terrorism and violent extremism. Sadly, in various parts of the world, the casualties resulting from terrorist attacks continue to shock us all. We condemn such horrendous acts and convey our deepest sympathy and condolences to the families of the victims. We wish to reiterate that terrorism should not be linked to any particular race, religion, nationality or ethnicity.
In order to address those threats, it is important to comprehensively examine the root causes of terrorism, such as poverty, marginalization and alienation, notably among youth. It is our hope that focusing on education and youth development, creating job opportunities, advocating the responsible use of social media and promoting dialogue among different faiths and civilizations will greatly help in our efforts to bring about positive change.
It is equally important to instil in our people’s hearts and minds the values of peace, harmony, moderation and mutual respect. It is through those values that we may be able to create societies that are resilient to destructive ideologies. Working closely with youth, religious leaders and local communities will be essential to help to realize that. We therefore welcome all efforts of the international community to prevent and eradicate terrorism and violent extremism, in all their forms and manifestations.
Also of great concern are pandemic diseases and natural disasters. On that note, I would like to join others in expressing our condolences and sympathies to the families of the victims of the recent natural disasters that have affected Mexico, Sierra Leone, the United States and countries in the Caribbean and South Asia. Given the destructive effects of natural disasters on any country’s development and well-being, Brunei Darussalam values the work of all relevant agencies, including those of the United Nations, the World Health Organization and ASEAN. They provide us with means to gain expertise and knowledge on how to deal with the challenges posed by such threats.
As we seek to ensure that no one is left behind, we should not forget the plight of those suffering from war, conflict and occupation. Like everyone else, Palestinians have hopes and dreams of being educators, doctors, engineers, artists, athletes and innovators, which are all for the good of humankind. However, for half a century, foreign occupation has prevented many of them from achieving their full human potential for making a greater contribution to global development. Peace, freedom, justice and self-determination are Palestinians’ fundamental rights. As the legitimate and truly representative Organization of the globe, the United Nations has a moral and legal obligation to enforce those rights and ensure accountability for actions that contravene international law.
We continue to count on the United Nations, as well as all relevant parties, to find comprehensive and lasting peace and stability in the region. We must press on with all efforts to translate the growing international recognition of the State of Palestine into positive changes on the ground, so that Palestinians can pursue sustainable development in their own homeland.
Brunei Darussalam looks to the United Nations to address pressing issues around the world. It is important for the United Nations to enhance its working relationship with its network of partners, including regional organizations such as the Organization of Islamic Cooperation, the Commonwealth and ASEAN.
In order to better reflect the needs and realities of the twenty-first century, the world needs a stronger, more effective and more efficient United Nations. To that end, we support our Secretary-General’s ideas for reforming the United Nations and repositioning our Organization to focus more on measures for preventing conflicts, including mediation. We believe
such endeavours will greatly help the United Nations optimize its work and resources and, above all, save lives, safeguard people’s dignity and promote peace and security around the world.
We want a United Nations that is fit for its purposes and principles, as enshrined in the Charter of the United Nations. Ultimately, it is the responsibility of all Member States to ensure that the United Nations truly lives up to its name. As we strive for a better future together, we hope for a successful United Nations. A successful United Nations benefits humankind. When humankind benefits, we all win.